Per Curiam,
The sole subject of complaint in this case is the appointment of Jacob C. Arble, administrator of- George Arble, deceased, trustee to sell the real estate of said decedent under the order of sale in partition. In partition proceedings in the orphans’ court, if there are either executors or administrators of the decedent whose real estate is to be sold, it is clearly the duty of the court, in the first instance, under the act of 1834, to appoint them to execute the order of sale. There was nothing in the circumstances of this case to require the court to depart from the plain provisions of the act. •
Neither of the specifications of error is sustained.
Decree affirmed and appeal dismissed with costs to be paid by appellants.